Citation Nr: 0703935	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-41 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability evaluation in excess of zero 
percent for residuals of a fracture of the right maxilla.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active duty from May 1969 to April 1971.   

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to an increased rating for 
residuals of a fractured right maxilla among other issues.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in October 2005.  A transcript 
of the hearing is associated with the veteran's claims 
folder. 


FINDING OF FACT

The service-connected residuals of a fracture of the right 
maxilla do not include loss of any portion of the maxilla, 
any displacement of the maxilla, or loss of masticatory 
surface not replaceable by suitable prosthesis, and there is 
no objective evidence of loss of motion of the 
temporomandibular joint articulation, functional impairment 
due to loss of motion, or masticatory function loss.    


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the right maxilla have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Codes 9905, 
9913, 9914, 9915, 9916 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  VA provided VCAA notice 
letters to the veteran in June 2003 and August 2003, prior to 
the initial adjudication of the claim in March 2004.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate the claim for a higher 
rating, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence that pertains to the claims 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).      

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, the veteran has been notified of the 
rating criteria in the October 2004 statement of the case.  
The veteran was not notified as to element (5), effective 
date.  The Board notes that whatever effective date is 
assigned by the RO is an appealable issue.  Moreover, element 
(5), effective date, is rendered moot via the RO's denial of 
the increased rating.  In other words, any lack of advisement 
as to that element is meaningless, because an increased 
disability rating was not assigned and thus there can be no 
effective date to assign.  Thus, there is no prejudice to the 
veteran in the Board's considering this case on its merits.  
The record fails to show prejudicial error as to timing or 
content of the VCAA notice.

The Board finds that the duty to assist has been met.  The 
veteran has not identified any specific treatment for the 
residuals of the fracture of the right maxilla.  See Hearing 
Transcript, page 4.  VA treatment records dated from 1993 to 
March 2005 and treatment records from the G.I. Medical Center 
dated from August 1998 to June 2003 have been obtained.  
However, the VA treatment records and the private medical 
records do not show any treatment for the residuals of a 
fracture to the right maxilla.  The veteran was afforded a VA 
examination in January 2004 in order to evaluate the nature 
and severity of the service-connected disability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

Under Diagnostic Code 9905, limitation of motion of the 
temporomandibular articulation, a 10 percent rating is 
assigned for an inter-incisal range of 31 to 40 mm.  A 10 
percent rating is also assigned when range of lateral 
excursion is zero to 4 mm.  A 20 percent rating is assigned 
for an inter-incisal range of 21 to 30 mm, a 30 percent 
rating is assigned for an inter-incisal range of 11 to 20 mm, 
and a 40 percent rating is assigned for an inter-incisal 
range of 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 
9905.  The note to Diagnostic Code 9905 provides that ratings 
for limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905. 

Loss of teeth due to loss of substance of the body of the 
maxilla or mandible is rated under 38 C.F.R. § 4.150, 
Diagnostic Code 9913.  The criteria for a compensable 
disability rating are based on whether the lost masticatory 
surface can or cannot be restored by a suitable prosthesis.  
If the lost masticatory surface cannot be restored, the 
diagnostic code provides a maximum 40 percent disability 
rating for the loss of all teeth, a 30 percent rating for the 
loss of all upper teeth or all lower teeth, a 20 percent 
rating for the loss of all upper and lower posterior or upper 
and lower anterior teeth, and a 10 percent rating for the 
loss of all upper anterior or lower anterior teeth.  These 
ratings apply only to bone loss through trauma or disease, 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.

Under Diagnostic Code 9914, loss of more than half of the 
maxilla, a 50 percent rating is assigned when there is 
evidence of loss of more than half of the maxilla replaceable 
by a prosthesis and a 100 percent rating is assigned when the 
loss of more than half of the maxilla is not replaceable by 
prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9914.

Under Diagnostic Code 9915, loss of half or less of the 
maxilla, a zero percent rating is assigned for loss of less 
than 25 percent of the maxilla if replaceable by prosthesis.  
A 20 percent rating is assigned for loss of less than 25 
percent of the maxilla if not replaceable by prosthesis.  
Where the loss is between 25 and 50 percent, a 30 percent 
rating is assigned if the loss is replaceable by prosthesis, 
and a 40 percent rating is assigned if the loss is not 
replaceable by prosthesis.  38 C.F.R. § 4.150, Diagnostic 
Code 9915.   

Under Diagnostic Code 9916, malunion or nonunion of the 
maxilla, a zero percent rating is assigned for slight 
displacement, a 10 percent rating is assigned for moderate 
displacement, and a 30 percent rating is assigned for severe 
displacement.  38 C.F.R. § 4.150, Diagnostic Code 9916. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The veteran contends that he is entitled to a higher rating 
for the service-connected residuals of a fracture to the 
right maxilla.  He contends that his mouth does not open as 
wide as it used to and when he chews food, he has cramps in 
his jaw and it snaps out of place.  He contends that he has 
problems eating and chewing and the skin on his face is very 
sensitive.  See Hearing Transcript, pages 2 to 5.  The 
veteran stated that when he opens his mouth as far as he can, 
he has pain.  See Hearing transcript, page 7.  The Board 
notes that a zero percent is currently assigned to the 
service-connected residuals of a fracture to the right 
maxilla under Diagnostic Code 9915.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating under Diagnostic Code 9915 
for the service-connected residuals of the fracture to the 
right maxilla.  The veteran is not entitled to a higher 
rating under Diagnostic Code 9915 because there is no 
objective evidence of loss of the right maxilla.  The medical 
evidence shows that the right maxilla was fractured in 
service.  There is no evidence of a loss of the right 
maxilla.  Service medical records indicate that in February 
1971, the veteran sustained a fracture to the nose, the right 
maxilla and the left orbital rim.  A November 1982 x-ray 
examination revealed a healed fracture of the lateral wall of 
the right maxillary antrum.  The January 2004 VA examination 
report indicates that examination revealed no bone loss in 
the maxilla or mandible and no replacements were needed.  The 
diagnosis was no loss of substance of the body of the maxilla 
or mandible.  X-ray examination revealed that the sinus, 
mandible, and temporomandibular joint were all within normal 
limits.  Thus, the Board concludes that the criteria for a 
compensable rating under Diagnostic Code 9915 have not been 
met.  

The Board has also considered Diagnostic Codes 9914 and 9916.  
Under Diagnostic Code 9914, a compensable rating can be 
assigned where there is loss of more than half the maxilla 
replaceable by a prosthesis.  As discussed above, there is no 
evidence of a loss of the substance of the body of the 
maxilla.  See the January 2004 VA examination report.  Under 
Diagnostic Code 9916, malunion or nonunion of the maxilla 
warrants a 10 percent evaluation when it is manifested by 
moderate displacement.  In this case, there is no evidence of 
malunion or nonunion of the maxilla or displacement of the 
maxilla.  X-ray examinations of record do not reveal any 
malunion of nonunion of the maxilla.  See the x-ray 
examinations dated in January 2004 and November 1982.  The 
January 2004 VA examination indicates that there was no 
functional impairment due to loss of motion or masticatory 
function loss.  An August 2003 VA examination report 
indicates that examination of the mouth was within normal 
limits.  As such, a compensable rating under Diagnostic Code 
9914 or 9916 is not warranted.  38 C.F.R. § 4.150, Diagnostic 
Codes 9914 and 9916.  

The Board has considered Diagnostic Code 9905, limitation of 
motion of temporomandibular articulation.  The objective 
medical evidence establishes that there is no limitation of 
motion, functional impairment due to loss of motion, or 
masticatory function loss due to the service-connected 
residuals of a fracture of the right maxilla.  See the 
January 2004 VA examination report.  The Board has considered 
the veteran's complaints of pain when he opens his mouth as 
wide as he can.  However, there is no objective evidence that 
there is any functional impairment caused by the residuals of 
a fracture of the right maxilla.  Thus, a compensable rating 
based upon limitation of motion or functional loss due to 
pain is not warranted.  38 C.F.R. § 4.150, Diagnostic Code 
9905; see DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  

The Board has also considered Diagnostic Code 9913, loss of 
teeth due to loss of substance of the body of the maxilla or 
mandible.  There is evidence that the veteran has missing 
teeth.  The January 2004 VA examination report indicates that 
the following teeth were missing: numbers 1, 12, 16, and 32.  
However, as discussed above, the objective medical evidence 
of record establishes that the veteran does not have a loss 
of substance of the body of the maxilla or the mandible, and, 
thus, the loss of teeth is not based on loss of substance of 
the body of the maxilla.  Therefore, a compensable rating 
under Diagnostic Code 9913 is not warranted.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913.   

The Board finds that the preponderance of the evidence of 
record is against the assignment of a disability rating in 
excess of zero percent for the residuals of a fracture of the 
right maxilla, and the claim for an increased rating is 
denied.  In reaching its decision, the Board has considered 
the doctrine of reasonable doubt; however, as the evidence is 
not in equipoise, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of zero percent 
for residuals of a fracture of the right maxilla is not 
warranted, and the appeal is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


